DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to new combination of rejection made below in view of Kosslyn and Meembat.  See the new rejection below.

Double Patenting
Claims 1-7, 9-10 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-11 of copending Application No. 16/847,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in previous Office Action.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0012938 to Kosslyn (“Kosslyn”) in view of US PG Pub 2015/0350694 to Meembat (“Meembat”).
Regarding claim 1, “A method comprising: presenting, by a playback device, first media content from a first source” reads on a method where the media device receives first main media segment and plays the received first main media segment (abstract, ¶0003) disclosed by Kosslyn and represented in Fig. 1 (element 31).  Kosslyn further discloses (¶0028) that the media device receives media content segment from the media delivery server (first source).
As to “encountering, by the playback device, a trigger to replace…the first media content with a replacement content segment” Kosslyn discloses (¶0005, ¶0006, ¶0031, ¶0035) that the sponsored content/advertisement segments (replacement content segment), placed in proximity to media content segments (first media segment), are identified and provided using a sponsor server as represented in Fig. 1 (element 41).  Kosslyn further discloses (¶0040, ¶0042) that the device detects the ending of video/media content segment and the beginning of video advertisement as represented in Fig. 2.
As to “determining, by the playback device, that the playback device is presenting the first media content from the first source in a muted state” Kosslyn discloses (¶0054) that the viewer of the media player mutes the presentation of the media content segment, and (¶0033, ¶0073) the system detects the audio 
As to “responsive to encountering the trigger, and based on the determining that the playback device is presenting the first media content from the first source in the muted state, presenting, by the playback device, the replacement content segment in the muted state…” Kosslyn discloses (¶0006, ¶0075) that the system determines a first interstitial media segment to be served in proximity to the first main media segment, provides the interstitial/advertisement that match audio level parameters of the main video and displays the advertisement with adjusted audio parameters as represented in Fig. 5.
Kosslyn meets all the limitations of the claim except “encountering, by the playback device, a trigger to replaceable content segment of the first media content with a replacement content segment, wherein the replacement content segment is stored in a local cache of the playback device; presenting…the replacement content segment…in place of the replaceable content segment.”  However, Meembat discloses (¶0050-¶0052, ¶0072, ¶0073, claim 24) that the device receives/displays media stream, where the device, when triggered by the timing cue, replaces original content item (advertisement) with a predetermined content item (replacement advertisement) and plays the modified stream with the predetermined content item instead of original content item as represented in Figs. 2 and 4; (¶0045, ¶0046, ¶0072) the insertable/predetermined content item is received and stored locally in the device.  Therefore, it would have been 

Regarding claim 2, Kosslyn meets all the limitations of the claim except “The method of claim 1, wherein determining that the playback device is presenting the first media content from the first source in the muted state comprises detecting within an audio signal associated with the first media content a silent period having a duration that satisfies a threshold condition.”  However, Meembat discloses (¶0044) that the media stream may comprise silent periods, during which advertisements with limited duration may be inserted into the media stream, to produce thereby a modified media stream comprising content from server and advertisements inserted into the silent periods.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn’s system by detecting a silent period having a duration within an audio signal as taught by Meembat in order to determine a duration of the opportunity for inserting content item in the content of the media (¶0044).

Regarding claim 3, “The method of claim 2, wherein detecting the silent period comprises detecting a silent period having a duration that satisfies a 

Regarding claim 6, “The method of claim 1, wherein determining that the playback device is presenting the first media content from the first source in the muted state comprises determining that an audio signal associated with the first media content is absent” Meembat discloses (¶0044) that the audio associated with a media stream comprises a silent period.

Regarding claim 8, “The method of claim 1, wherein the playback device comprises a television, and wherein presenting the second media content from the second source comprises presenting a replacement advertisement using a media player” Kosslyn discloses (¶0023) that the media device is a smart TV, and (¶0031, ¶0055) sponsored content segment/advertisement is provided to the media device using a media player as represented in Fig. 1 (element 29A).

Regarding claim 9, “The method of claim 1, wherein encountering the trigger comprises determining that the playback device is presenting a first segment occurring immediately prior to a second segment, wherein the second 

Regarding claim 10, “The method of claim 9, wherein the first segment is a first advertisement, and wherein the second segment is a second advertisement” Kosslyn discloses (¶0076, ¶0078) that the system places a plurality of ads into a first interstitial as represented in Fig. 6 (elements 620, 645).

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 16, see rejection similar to claim 8.

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 2.

Claims 4, 5, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Meembat as applied to claims 1, 11, and 17 above, and further in view of US PG Pub 2015/0142538 to DuVall (“Duvall”).
Regarding claim 4, combination of Kosslyn and Meembat meets all the limitations of the claim except “The method of claim 1, wherein determining that the playback device is presenting the first media content from the first source in the muted state comprises detecting within an audio signal associated with the first media content a transition from an unmuted state to the muted state.”  However, Duvall discloses (¶0013) that the media player detects a tag in the audio stream and mutes its volume.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Kosslyn and Meembat’s systems by detecting within an audio signal a transition from an unmuted state to the muted state as taught by Duvall in order to insert advertisement at the client computer without requiring a user to download insertion software (¶0011).

Regarding claim 5, “The method of claim 4, wherein detecting the transition comprises detecting the transition using a classifier that is trained using a training data set, and wherein the training data set comprises audio signals that are indicative of mute operations” Duvall discloses (¶0013, ¶0061) that when the controlling script of the Content Playback Instance of the media player finds a begin tag, the script notifies the Content Playback Instance of the media player; 

Regarding claim 14, see rejection similar to claim 4.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 19, see rejection similar to claim 4.

Regarding claim 20, see rejection similar to claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosslyn in view of Meembat as applied to claim 1 above, and further in view of US PG Pub 2018/0234728 to Hwang (“Hwang”).
Regarding claim 7, combination of Kosslyn and Meembat meets all the limitations of the claim except “The method of claim 1, wherein determining that the playback device is presenting the first media content from the first source in the muted state comprises determining that the playback device is displaying a mute symbol overlay.”  However, Hwang discloses (¶0051, ¶0072) that the device displays an overlay with a mute image when it determines the first content is muted as represented in Fig. 4.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0356612 to Mays discloses a local storage of a device storing a plurality of ads and displaying locally stored ad.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425